Citation Nr: 1129560	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  10-32 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, LC, and EDLC


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from August 1946 to May 1949.  He died in January 1987, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from January 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional office (RO) in Manila, the Republic of the Philippines.  This case has been advanced on the docket.

Evidence pertinent to the matter on appeal was received contemporaneously with the appellant's April 2011 Board hearing.  The appellant has waived initial RO consideration of this evidence.

The reopened claim of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  February 1987, September 2002, and October 2008 RO decisions denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the October 2008 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the appellant's claim, and raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

3.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war.


CONCLUSIONS OF LAW

1.  The October 2008 RO decision which denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  New and material evidence has been received and the claim for entitlement to service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2010); Shade v. Shinseki, 24 Vet. App. 110 (2010).

3.  The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the favorable Board decision below to reopen the claim for service connection for the cause of the Veteran's death, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to VA's duties to notify the appellant, and to assist the appellant in the development, of evidence necessary to substantiate that claim is rendered moot.

By correspondence dated in August 2008 and November 2009 the appellant was informed of the evidence and information necessary to substantiate the claim for entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the November 2009 letter, the Veteran received notice regarding the assignment of an effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial April 2010 AOJ adjudication of the claim.  Pelegrini.

I.  Service connection for the cause of the Veteran's death.

To establish entitlement to service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred or aggravated in service either caused or contributed to cause death.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

Generally, a RO decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.

However, under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

An October 2008 RO decision denied the appellant's application to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  Following notice to the appellant, with appellate rights, in October 2008, no appeal was taken from that determination.  As such, the October 2008 RO decision is final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In November 2009 the appellant filed an application to reopen the claim.  In a January 2010 decision the RO denied the appellant's petition to reopen the claim, and the present appeal ensued.

The Veteran died in January 1987.  The Veteran's death certificate indicated that the immediate cause of death was pulmonary tuberculosis, far advanced.  At the time of the Veteran's death, service connection was in effect for residuals, laminectomy, lumbosacral area, secondary to a fracture of the lumbosacral spine with traumatic arthritis, rated 30 percent disabling, effective June 1, 1976, and a fracture, pelvis and sacrum with loss of motion of the left hip and knee, rated 10 percent disabling, effective May 11, 1970; the combined disability rating was 40 percent, effective June 1, 1976.

The October 2008 RO decision and the prior RO decisions essentially denied the appellant's claim on the basis that pulmonary tuberculosis was not shown in service and had not been related to the Veteran's service.

At the April 2011 Board hearing, a Philippine doctor, LC, essentially opined (April 2011 Board hearing transcript, pages 16-21) that the Veteran had become debilitated by his service-connected disabilities such that his immune system was weakened and increased his propensity to incur tuberculosis.

The Board observes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stressed that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

While LC's April 2011 Board hearing testimony did not indicate that he had reviewed all pertinent information, it is clear that LC has at least some familiarity with the Veteran's medical history.  In short, a healthcare professional has essentially linked the Veteran's tuberculosis to the Veteran's service-connected disabilities and the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  As such, the additional evidence, when considered in conjunction with the record as a whole, is both new and material, and requires that the claim be reopened.

II.  Entitlement to DIC under 38 U.S.C.A. § 1318.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999. 38 U.S.C.A. § 1318, 38 C.F.R. § 3.22.

Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" to a total disability rating for ten years preceding the Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009).

At the time of the Veteran's death in January 1987, service connection was in effect for residuals, laminectomy, lumbosacral area, secondary to a fracture of the lumbosacral spine with traumatic arthritis, rated 30 percent disabling, effective June 1, 1976, and a fracture, pelvis and sacrum with loss of motion of the left hip and knee, rated 10 percent disabling, effective May 11, 1970; the combined disability rating was 40 percent, effective June 1, 1976.  

As noted, the Veteran was not rated by VA as totally disabled for a continuous period of at least 10 years immediately preceding death; was not rated totally disabled continuously since his release from active duty and for a period of not less than five years immediately preceding death; and is not shown to be a former prisoner of war.  38 C.F.R. § 3.22(a).  In short, the criteria under 38 U.S.C.A. § 1318 have not been met.

The appellant essentially asserts that if a thorough review of the Veteran's medical records were conducted, it could be documented that he was entitled to a 100 percent rating for his service-connected disabilities at least 10 years prior to his death.  To the extent that that the appellant's assertions can be construed as a claim based on "hypothetical entitlement", she is barred as a matter of law.  Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" to a total disability rating for ten years preceding the Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009).

To the extent that statements received in May 2010 and June 2010 could be construed as a claim of clear and unmistakable error (CUE) with respect to the August 1976 RO decision that had most recently rated the Veteran's service-connected disabilities during his lifetime, the Board observes that the August 1976 rating decision was appealed to the Board in May 1977, and was therefore subsumed into the May 1977 Board decision.  See 38 C.F.R. § 20.1104.  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to the August 1976 RO decision.  See Donovan v. West, 158 F. 3d 1377, 1381-82 (Fed. Cir. 1998); see also Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  The Board observes that the appellant has not claimed CUE in the May 1977 Board decision, and the May 1977 rating decision was simply effectuating the May 1977 Board decision and did not establish any disability ratings.

For these reasons, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant's circumstances, but is obligated to decide cases based on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding that the Board is bound by the law and is without authority to grant benefits on an equitable basis).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  To that extent only, the appeal is allowed.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

While the Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, whether the Veteran's fatal tuberculosis was related to his service-connected disabilities is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims file should be forwarded to the appropriate VA physician to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion as to whether it is at least as likely as not that the Veteran's fatal pulmonary tuberculosis was related to his service-connected disabilities.  In particular, the examiner is asked to state whether it is at least as likely as not that the Veteran's service-connected disabilities contributed substantially to the Veteran's death or aided or lent assistance to the production of death.  In this regard, the examiner should opine as to whether it is at least as likely as not that the service-connected disabilities, singly or in combination, caused debilitation such that the Veteran's propensity to incur tuberculosis was increased.  Rationale should be provided for the opinions offered.  

2.  The AOJ should then, based on all the evidence of record, adjudicate the issue of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought is not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant (and her representative, if any), should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


